Citation Nr: 1440250	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to June 13, 2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active service from May 1968 to May 1972. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2011, the Board issued a decision denying entitlement to a rating greater than 50 percent for PTSD prior to June 13, 2008.  The Veteran appealed.  In a February 2012 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision with respect to the denial of a higher rating prior to June 13, 2008. 

The Board denied the claim again in a November 2012 rating decision.  In a January 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision and remanded the matter to the Board.  

A hearing before the undersigned Veterans Law Judge was held in May 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Prior to June 13, 2008, the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to June 13, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Notice was sent in December 2007 and July 2008, and the claim was readjudicated in a February 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of the PTSD, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

For historical purposes, it is noted that service connection for PTSD was established effective August 18, 2004, in a July 2007 decision.  A 50 percent disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  On August 20, 2007, the Veteran filed a claim of entitlement to a total disability rating for individual unemployability (TDIU).  The RO construed this claim as including a claim of increased rating for PTSD.  In a February 2009 rating decision, the RO granted entitlement to TDIU and a 70 percent rating for PTSD, both effective June 13, 2008.  The Veteran has appealed only the effective date of the increased rating for PTSD, contending that the 70 percent rating is warranted for the entire appellate period because he has had the same symptoms throughout.  Thus, the Board will consider whether a rating in excess of 50 percent is warranted for the appellate period prior to June 13, 2008. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under the General Rating Formula for Mental Disorders (General Rating Formula), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  Additionally, in the context of determining whether a 70 percent evaluation is warranted, the diagnostic code requires "not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  
  
A September 2006 statement from a Vet Center counselor reports that the Veteran self-initiated counseling on September 7, 2005, based on symptoms of no sympathy/empathy for others, experienced emotional flooding leading to anger/rage and a sense of wanting to out-violent others, distrust of persons in positions of authority, intrusive thoughts, difficulty concentrating, nightmares, exaggerated startle reflex, and isolation.  Based on clinical interview and clinical observation, the counselor believed the Veteran was moderately impaired by his psychological condition which caused moderate to severe impairment socially, interpersonally, and vocationally.  The counselor assigned a global assessment of functioning (GAF) score of 41.

A September 2006 statement from a Vet Center psychiatrist reflects findings that the Veteran had recurrent disturbing memories, hyperreactivity to loud sounds, hypervigilance, mistrust of things that he did not understand or which were not under his control, irritability, and frequent awakening in a cold sweat.  The psychiatrist noted that the Veteran was alert, oriented, pleasant, and cooperative, though he often answered questions in a somewhat circuitous manner that required patience before he got to the heart of the answer.  There was no evidence of psychosis, and he denied suicidal ideation.  The psychiatrist noted that the Veteran displayed a sometimes difficult personality style, but based on the reported symptoms and in-service experiences, he believed the Veteran concurrently had PTSD.  The psychiatrist assigned a GAF score of 48 based on serious impairment in social and especially occupational functioning. 

Statements from friends and family were received in October and November 2006.  The statements reflect histories that the Veteran's demeanor could quickly change from sitting numb and avoiding contact to a sudden outburst of rage.  They also report that the Veteran is socially isolated, paranoid, adversarial, hypersensitive, trusts few people, and has inappropriate aggressive behavior due to exaggerated reactions to routine encounters.  The statements also include opinions that the Veteran had difficulty retaining a long-range focus on a life strategy or plan, that he was "unable to function normally in a normal daily environment," and that although the Veteran has many skills, he was "essential nonfunctional." 

A VA examination was conducted in December 2006.  The examiner noted that the aforementioned statements reflected that the Veteran had a very difficult time with authority and got involved in seemingly petty grievances.  The Veteran reported that his mood was "apprehensive," and his energy was low.  He denied sleep impairment.  He indicated that his concentration was fair though he got sidetracked.  He reported progressively worsening short-term memory.  He denied anhedonia, suicidal ideation, homicidal ideation, or psychotic symptoms such as hallucination or paranoid ideation.  In terms of PTSD symptoms, he reported occasional nightmares, avoidance symptoms, increased startle reflex, and hypervigilance.  The Veteran denied missing any days of work in the last year due to "any mental health problems."  

Examination revealed that the Veteran was fully oriented, awake, and alert.  He was wearing casual clothing that was unwashed and dirty.  There was no impairment in communication: speech was nonpressured, thought process was linear and goal-directed, and communication was fine.  The examiner diagnosed PTSD and personality disorder, not otherwise specified with narcissistic and paranoid traits.  The examiner indicated that the Veteran's PTSD was the result of service but his personality disorder was not.  The examiner opined that the Veteran was employable, especially at a sedentary job with minimal supervision and little interaction with the public.  The examiner noted that the Veteran reported that he was a webmaster and indicated that he was "quite proficient" with computers and did a good job fixing and repairing all manners of computers and computer networks.  The examiner noted the prognosis for improvement was fair to poor in part because the Veteran's personality disorder symptoms interfered with improvement in overall functioning.  The examiner also noted that the Veteran volunteered for organizations and had clearly made close friends over the years and did not alienate everyone and that the Veteran had problems with authority figures before he entered service.  The examiner assessed the Veteran with moderate impairment due to PTSD and assigned a GAF score of 60 based on the histories of nightmares, avoidance symptoms, increased startle reflex, and hypervigilance.  With regard to the Veteran's personality disorder, the examiner assigned a GAF score of 49.  The examiner indicated that the Veteran's paranoia (i.e. belief that the Government watched him) and alienation from people were related to his personality disorder. 

January, April, and October 2007 VA treatment records reflect the Veteran's history of depression manifested by some decrease in motivation.  The records indicate that the Veteran was appropriate and interactive with normal mood and affect, normal and intact judgment, and no suicidal ideation. 

A December 2007 VA examination record reflects the Veteran's history of doing odd jobs for friends, usually for favors or alcohol.  He denied working officially since 1982.  He reported that he has a handful of friends with whom he enjoyed meeting.  He reported that he only bathed when he felt he smelled, approximately once every three days.  He also reported that he tended to toss and turn at night and that he was easily awakened by noise.  He reported episodes of feeling pressured, but the examiner noted that he did not describe panic attacks.  He did experience paranoia.  He reported that he avoided people and group meetings secondary to feeling pressured in large groups of people.  He denied hallucinations.  He reported difficulty with authority and indicated that he sometimes had to control his temper when interacting with police officers.  Examination revealed that the Veteran was slightly malodorous and unkempt.  His jacket and jeans were dirty.  He described his mood as quite anxious.  Affect was primarily reserved and occasionally irritable and withholding.  Memory and concentration were fair.  The examiner noted the Veteran's primary difficulties were irritability and difficulty getting along with others, which bordered on paranoia at times.  The examiner determined that the Veteran was able to maintain minimal activities of daily living, including his own personal hygiene.  She also determined that he had intermittent episodes of inappropriate behavior and that his thought process and communication and social functioning were impaired by significant paranoia, high anxiety levels, and short-term memory and concentration difficulties.  The examiner believed the Veteran was employable in settings where he would have no contact with the public and loose supervision.  The examiner stated that the Veteran's paranoia was likely only 50 percent secondary to PTSD and 50 percent secondary to the personality disorder.  The examiner assessed the Veteran with personality disorder and moderate PTSD.  The examiner assigned a GAF score of 55 based solely on PTSD and a GAF score of 45 for PTSD and the personality disorder. The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity due to impairment of memory, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A December 2007 statement from a Veterans' Employment Representative for the state Department of Labor and Employment reported that he had been working with the Veteran to find gainful employment since December 2005, without success.  The representative observed the Veteran in seminars and other setting and gave his impression of the Veteran's tendency.  The representative specifically noted that he was not trained in mental health conditions, but was not confident the Veteran would gain viable employment anytime soon.  

A December 2007 statement from a Vet Center psychiatrist reflects the psychiatrist's finding that the Veteran had issues with poor impulse control, mood, "not caring," isolation with self-medication, and avoidance of social and occupational situations due to issues with authority.  The psychiatrist reported that the Veteran's PTSD was a chronic condition that was a serious impairment to social and especially occupational functioning and assigned a GAF score of 48. 

On June 13, 2008, the Vet Center psychiatrist submitted another statement.  In the statement, the psychiatrist reiterated the findings reported in the December 2007 statement.  He added that the Veteran was permanently unemployable and that the Veteran's GAF score remained in the 40s based on serious impairment in social and especially occupational functioning.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent prior to June 13, 2008, for PTSD.  

The Board notes that the Veteran has been assigned GAF scores in the 40s which correspond to "serious symptoms or any serious impairment in social, occupational, or school functioning" and assessed with moderate-to-severe and serious impairment.  However, it appears the GAF scores and assessments were assigned based, at least in part, on impairment and symptoms associated with the Veteran's personality disorder which is distinct from the Veteran's PTSD.  When only PTSD is considered the GAF scores and assessments indicate moderate impairment, which approximates the current rating.  In any event, GAF scores and examiners' assessments of the severity of the condition must be considered in light of the actual symptoms of the Veteran's PTSD, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.

The evidence before the Board does not show that, prior to June 13, 2008, the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Thus, an evaluation in excess of 50 percent was not warranted at that time.  See the General Rating Formula.  

In this regard, the Board finds it significant that the December 2006 VA examination report identifies the Veteran's PTSD symptoms as occasional nightmares, avoidance symptoms, increased startle reflex and hypervigilance.  The report provides the medical opinion that the Veteran was employable, especially at a sedentary job with minimal supervision and little interaction with the public.  The report also points out that the Veteran volunteered for organizations, had made close friends over the years and did not alienate everyone.  These facts show that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in the area of work, prior to June 13, 2008.  Id. 

The December 2006 VA examination also included the Veteran's report that he had not missed any days of work in the past year due to "any mental health problems."  That self-report is in contrast with the September 2006 Vet Center assessment of serious impairment in occupational functioning.  

The January, April and October 2007 VA treatment records provide that the Veteran was appropriate and interactive with normal mood and affect, normal and intact judgment and no suicidal ideation.  These findings reflect that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in judgment, thinking or mood, prior to June 13, 2008.  Id.  

The December 2007 VA examination report points out that the Veteran did odd jobs for friends, and provides the medical opinion that he was employable in settings where he would have no contact with the public and loose supervision.  These findings reflect that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas such as work, prior to June 13, 2008.  Id.  

Moreover, the Board finds it significant that the December 2007 examiner describes the effects of the Veteran's PTSD with language taken directly from the criteria for a 50 percent evaluation under the General Rating Formula.  To the Board, the examiner's choice of language is strong evidence that the examiner believed that the Veteran's PTSD satisfied only the criteria for a 50 percent evaluation at that time.  

The Board is aware of the Veteran's general contentions that he had the same PTSD symptoms before June 13, 2008, as after.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's PTSD, prior to June 13, 2008, has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's PTSD is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability resulted in symptoms that cause the occupational and social impairment that is required for an evaluation in excess of 50 percent, prior to June 13, 2008. 

In summary, the Board finds that, prior to June 13, 2008, the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  See Vazquez-Claudio, 713 F.3d at 118.

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability, prior to June 13, 2008.  The record shows that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The rating criteria address such results.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is not entitled to a rating in excess of 50 percent prior to June 13, 2008, for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 50 percent prior to June 13, 2008, for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


